 LOCAL814, TEAMSTERSLocal 814,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca (Morgan and Brother-ManhattanStorage Co.,Inc.)andRobertDryers. Case 2-CB-5729March 31, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn December 1, 1975, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local 814, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, White Plains, NewYork, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Uponan unfair labor practice charge filed by Robert Dryers onNovember 18, 1974, the Regional Director issued the com-plaint in this case on January 6, 1975. The complaint, asamended at the hearing, alleged that on or about October16, 1974, Respondent, Local 814, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (referred to below as Local 814) violatedSection 8(b)(2) and (1)(A) of the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151,et seq.)(referred tobelow as the Act), by entering into an agreement with Mor-gan and Brother-Manhattan Storage Co., Inc. (referred tobelow as Morgan) wherein the parties agreed to extend theapplication of their collective-bargaining agreement to theemployees at Morgan's White Plains facility, notwithstand-ing that at the time the parties agreed to such extension527Local 814 was not the majority-designated representativeofMorgan's White Plains employees. The complaint alsoalleges that thereafter Local 814 violated Section 8(b)(2)and (I)(A) of the Act by telling Morgan's White Plainsemployees that unless they joined Local 814 and executedauthorization cards in favor of Local 814 they would bereplaced in their jobs by Local 814 members, and by pro-mulgating and issuing a letter to Morgan's White Plainsemployees advising that they were required to becomemembers of Local 814 as a condition of employment nolater than 31 days after receipt of that letter of Local 814.Local 814, by its answer as amended at the hearing, deniedthat its conduct as alleged in the amended complaint vio-lated the Act.This case was heard before me at New York City, NewYork, on August 12, 1975. Upon the entire record beforeme, including my observation of the witnesses, and afterdue consideration of the briefs filed by the General Coun-sel and Local 814, respectively, I make the following:FINDINGS OF FACT1.JURISDICTIONMorgan and Brother-Manhattan StorageCo., Inc., aNew Yorkcorporationwith anoffice and place of businessin the city of White Plains,New York,and additional facil-ities elsewhere in the Statesof New Yorkand Connecticut,performs moving, storage,and related services.During theyear preceding the issuance of the complaint herein, Mor-gan, in the course and conduct of its business operations,performed services valued in excess of$4million ofwhich services valued in excessof $50,000 were performedin, and for various enterprises located in,States other thanthe Stateof New York. Upon theforegoing admitted facts,I find that,at all times material to this case,Morgan andBrother-ManhattanStorage Co.,Inc., has been and is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Local 814 admits, and I find that,at all times material to this case, Local 814 and Local 445,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (referred to belowas Local 445), have been and are labor organizations with-in the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts I1.The extension of the contract between Morgan andLocal 814 to Morgan's White Plains facilityOn June 1, 1974, Morgan acquired the White Plains,New York, moving and storage facility of J. H. Evans &1There is no dispute as to the facts in this case.223 NLRB No. 71 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDSons Inc. (referred to as Evans)and has sinceoperated thatfacility as part of its own moving and storage business.Prior to the purchase,Evansengaged in a moving andstorage operation,"with some emphasis on commercial... or office moving...." Under Morgan, the WhitePlains facility's operations have remained the same. How-ever,Morgan has repainted Evans'trucks in Morgan's col-ors.At thetime of this transferof ownership, Evans' 18WhitePlains moving and storageemployees were coveredby a collective-bargaining agreementbetween Evans andLocal 445. WhenMorgan tookover the Evansoperationon June 1, 1974, it retained the dispatcherand those same18 employees at theWhitePlains facility.Since that date,Morgan has continuedto employ,at itsWhite Plainsfacili-ty, substantiallythe same employees as Evans had em-ployed there prior to thetransfer of ownership.On June 7, 1974, Local 814, the collective-bargainingrepresentative of the employees at Morgan's facilities in theBorough of Manhattan,New York City,and at Morgan'sArmonk facility in nearby Westchester County,announcedtoMorgan by letter that Local 814 considered the WhitePlains facilityto be "a part of [Local814's] bargaining unitand covered by [Local 814's] collective bargaining agree-ment."The contract referred to in Local814's letter was effec-tive on April 1. 1974, for a term of 3 years,and has been ineffect at all times material to the case.Contained in Local814's contract was a union-security provisionrequiringMorgan's employees in the bargaining unit tobecome andremain membersof Local 814on or afterthe 31st day oftheir employment or the contract's effective date,whichev-er is later.The contractalso contains a provision requiringMorgan to extend thecontract's coverageto any movingand storage company acquiredby Morgan within Local814's territorialjurisdiction.Morgan receivedLocal 814's June 7 letter on June 11.On the sameday,Morganalso received a letter in whichLocal445 asserted its intention to continue to represent theemployees at Morgan'sWhite Plains operation.Faced withconflicting claims of representative status,Morgan,by let-ter of JuneII addressed to Local 814, with a copy to Local445, suggested that the labor organizations resolve the dis-pute between themselves"and the employees involved."At the request of Local 445,the executiveboard ofTeamstersJoint Council16 consideredthe dispute. OnSeptember6, the Joint Council's executiveboard awardedjurisdiction over the employees at Morgan'sWhite Plainsfacility to Local 814.One week later,Local 814requestedMorgan toabide by thataward.Thereafter, on October 16,Morgan andLocal 814 enteredinto an agreementin whichMorgan agreedto applyitscollective-bargaining agree-ment withLocal 814 to the employeesatMorgan'sWhitePlainsfacility.On or about October 17, Local 814'sbusiness agents,Anthony Gilberto and Charles Agar,toldMorgan'sWhitePlainsemployees that theywere requiredto join Local 814and sign authorization cards for Local 814. Gilberto andAgar warned that, if White Plains employees failed to joinLocal 814, that labororganizationwould replace them withmembers of Local 814. Thereafter, on or about October 25,Local 814, by letter signed by its president, James V. Brac-co, notifiedMorgan'sWhite Plains employees that theywere required to join Local 814 as a condition of employ-ment no later than 31 days after receipt of the letter. Theletter also warned that Local 814 would request Morgan todischarge those White Plains employees who did not com-ply with that requirement.Thereafter, Local 814 complained to the Moving & Stor-age Joint Labor Management Board that Morgan was notapplying the collective-bargaining agreement to the WhitePlains facility. The Moving & Storage Joint Labor Man-agement Board"is a bi-partisan type panel consisting of anequal number of representatives from employees coveredby . . . multi-employer collective-bargaining agreementswith Local814 and union representatives sitting as an arbi-tration panel under that agreement."Under the collective-bargaining agreement between Morgan and Local 814, thispanel had authorityto issuearbitration awards in disputesarising under that agreement.In accordancewithits usualprocedure, the Moving & Storage Joint Labor Manage-ment Board,following notice to Morgan and Local 814,held a hearing on the question of whether Morgan wasrequired to extend its contract with Local 814 to the WhitePlains employees. The Joint Board's decision, issued onDecember5, 1974,was as follows:After hearing both sides, the Joint Labor ManagementBoard requires Morgan & Brother Manhattan StorageCo., Inc. to apply the Local 814 Collective LaborAgreement to its employees at the former J. H. Evans& Sons Inc.We find that Morgan is an 814 house acquiring a com-pany within the jurisdiction of 814 and the employeesshould be an accretion to the 814 agreement in accor-dance with Par. 51A Page 82 of the Collective Bar-gaining Agreement.In additionto Article 51(A)(1) of the Collective LaborAgreement this desicion [sic] is based upon Local 814[sic]lettertoMorgan dated June 7, 1974 andMorgan's letter to Local 814 dated June 11, 1974 andthe facts related therein; the decision of TeamstersJoint Counsel No. 16 dated September 6, 1974 and theJoint Board's Independent evaluation of the facts andevidence presented at the hearing.2.The relationship between the White Plains facility andMorgan's other facilitiesIn addition to the White Plains facility, which had 14employees at the time of the hearing, Morgan operatesfrom eight other facilities.Of these,five,employing a total LOCAL 814, TEAMSTERSof about 100 employees, are in the Borough of Manhattan,New York City;one with three employees is atRye (West-chester County), New York; one with six employees is inArmonk (Westchester County), New York; and one with19 employees is in Greenwich, Connecticut.Morgan's operations in Manhattan include one recordstorage facility, two moving and storage facilities, and twostorage facilities.At Rye and White Plains, Morgan hasmoving and storage facilities,with some commercial opera-tions at the White Plains facility. Morgan's Armonk facili-ty is a long-distance terminal including a machinery andexport operation. Finally, the Greenwich facility conductsmoving and storage operations with emphasis on exportactivity.The White Plains facility is 2 to 3 miles fromMorgan's Armonk facility, 7 to 9 miles from the Rye facili-ty, 1 l miles from the Greenwich facility, and 16 or 17 milesfrom the Manhattan facilities.Morgan's administrative offices are in Manhattan. Itsofficers consist of Chairman of the Board Charles D. Mor-gan who is the chief administrative officer, President E. P.SadlerMorgan, Vice Presidents John V. and Charles S.Morgan, and Secretary Arthur J. Morgan.At its Manhattan administrative office,Morgan per-forms centralized billing, collections, bookkeeping, ac-counting, purchasing, payroll preparation, and advertisingfor its entire operation. Although each facility maintains itsown payroll records, Morgan has a single payroll accountfor all of its branches and a consolidated payroll on a com-puter situated at one of the Manhattan locations. Morganissues a singleprofit-and-loss statementfor all of its NewYork operations, including White Plains.President SadlerMorgan negotiates all collective-bar-gaining agreements for Morgan.He also exercises controlover Morgan's labor relations, including questions arisingunder the collective-bargaining agreements,discharges,suspensions, long term layoffs and discipline. When griev-ances cannotbe resolved at facility level, President Mor-gan joins in subsequent attempts at resolution.The skills required of the employees at Morgan's WhitePlains facilityare similarto those required of the employ-ees at Morgan's other facilities. All of Morgan's facilities,including White Plains, work the same hours and have thesame shifts.Morgan's Manhattan headquarters allocatesmoving work to its facility nearest to the move's point oforigin. There is also cooperation between branches. Thus,as explained by President Morgan:... as a matter of fact there are trucks that load inNew York City that are to be delivered the followingday in the suburb [and] pick up their help for unload-ing at the geographically closest warehouse.The opposite is true, trucks loading in the suburbs forNew York City delivery would do it the [same] way bypicking up help from a New York operation.Morgan's White Plains facility supplies an average of 11man-days of work per week to Morgan's other Westchesterbranches. In return, the other Westchester branches pro-vide an average of two man-days of work per week to theWhite Plains facility. In addition to the temporary inter-529change, one White Plains employee has transferred perma-nently to Morgan's Armonk facility.Prior to and since Morgan's acquisition of the J. H. Ev-ansWhite Plains facility, Local 814 has representedMorgan's Manhattan and Armonk 2 employees under asingle contract. Local 445 represents Morgan's Rye em-ployees under a separate contract. A third IBT local, Local191, has a contract covering Morgan's Greenwich employ-ees. In each instance, the bargaining unit consists of chauf-feurs, packers, helpers, warehousemen, and checkers.Each of Morgan's branch facilities is under a managerwho is responsible for its day-to-day operation and localsales. The facility managers make cost estimates on movingjobs for prospective customers in their respective geograph-icareas of operation. The branch managers "make surethat their buildings are kept clean and the roofs don't leakand the customers are kept happy when they come in andwant to have access to their goods." They also supervise allloading and unloading operations in their respective geo-graphic areas. Thus, when employees from White Plainsare unloading in Rye, they are under the Rye manager'ssupervision.At each facility a dispatcher under the branch manager'ssupervision controls the work force's number. Each work-ing day, the facility dispatcher determines the number ofmen to be employed or laid off in accordance with hisfacility's expectedworkload for the following workday.The dispatcher draws his manpower from a seniority listlimited to the employees assigned to his branch. Eachworkday, the dispatcher draws the manpower needed at hisbranch for the following workday. If the seniority list isexhausted the dispatchers have authority to hire additionalemployees. However, each branch manager is responsibleto "make sure that [his] dispatcher is not wasting help."B. Analysis and Conclusions .The ultimate unfair labor practice issue to be decided inthis case is whether Local 814 violated the Act on and sinceOctober 16, 1974, by attempting to apply to Morgan'sWhite Plains employees the collective-bargaining agree-ment covering Morgan's Manhattan and Armonk employ-ees, including the union-security provisions thereof. It issettled law that, unless unit accretion is shown, an employ-er and a union may not, without the majority consent ofthe employees to be added thereto, expand an existing bar-gaining unit to include a new or added facility. E.g.,Her-shey Foods Corporation,208 NLRB 452, 456 (1974). Here,Morgan's White Plains employees have not separately cho-sen Local 814 as their collective-bargaining representative.It follows, therefore, that the unfair labor practice issuepresented in this case turns on whether the record showsthat,prior to the contract extension,Morgan'sWhitePlains employees had become merged through accretion intheManhattan-Armonk collective-bargaining unit.Local 814 contends that the Board should defer to theMoving and Storage Joint Labor Management Board's ar-`Nineteen owner-drivers based at Morgan's Armonk facility are alsomembers of Local 191. 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDbitration award and the jurisdictional award issued byTeamsters Joint Council 16 as final and binding determi-nations ofthat issue. However, Board law does not counte-nance such deferral.Thus, in two recent cases(Hershey Foods Corporation,supra,andCombustion Engineering, Inc.,195NLRB 909(1972)) in which the Board was urged to apply its policyfavoring arbitration,as expressedinCollyer Insulated Wire,192 NLRB 837 (1971) andSpielberg Manufacturing Compa-ny,112 NLRB 1080 (1955), and honor determinations oncontract coverage where in each case the arbitrator hadgrounded his determination largely upon his finding thattherewas a unitaccretion, the Board refused to do so. Ineach case, the Board held "that where union accretion is inissue, it will not eschew its statutory obligation to decidethat issueitself."Hershey Foods Corporation, supraat 457.Similarly, the Board has traditionally refused to defer tointrauniondeterminationson issuesinvolving the rights ofemployeesto selecta labor organization as their collective-bargaining representative, as guaranteed by Section 7 ofthe Act.3S.G. Adams Company,115NLRB 1012, fn. 1(1956);Trans-American Video, Inc.,198 NLRB 1247, fn. 6(1972). Clearly, the question of whether Morgan's WhitePlains facilityis an accretionpresents such an issue.As Board law does not permit deferral to either the JointLaborManagementBoard's arbitration award or to thejurisdictional award issued by Teamsters Joint Council 16,I shall now consider Local 814's claim of accretion on itsmerits.For the reasons set forth below, I find thatMorgan'sWhitePlainsfacility is not an accretion.The determination of whether an accretion has occurreddepends upon the particular facts of each case. As stated inThe Great Atlantic and Pacific Tea Company,140 NLRB1011, 1021 (1963):In determining that a newly established facility or op-eration is an accretion to an existing unit, the Boardhas given weight to a variety of factors, such as inte-gration of the operations; centralization of managerialand administrative control; geographic proximity;similarity of working conditions, skills and functions;common control over labor relations; collective-bar-gaining history; and interchangeability of employees.Obviously, cases in which all of these, or only these,positive accretion factors are present are rare. For, thenormal situation presents a variety of elements, somemilitating toward and some against accretion, so thata balancing of factors is necessary. In addition, insome cases the Board gives greater weight to somefactors than to others and, indeed, the presence or ab-sence of a particular factor may be crucial.'Section7 providesas follows:Employeesshall have theright to self-organization. to form, join, orassist labororganizations,to bargain collectively through representa-tives of their own choosing,and to engage inother concerted activitiesfor the purpose of collectivebargaining or other mutualaid or protec-tion, and shall also have theright to refrain from any or all of suchactivitiesexcept tothe extent thatsuch right may be affected by anagreementrequiring membership in a labor organization as a conditionof employmentas authorizedin section 8(aX3).Here, Local 814 bases its accretion claim upon the fol-lowing considerations; (1) centralization of managerial andadministrative control; (2) geographic proximity; (3) simi-larity of working conditions, skills, and functions; (4) com-mon control of labor relations; (5) the bargaining historyof Local 814 and Morgan's employees; and (6) interchangeof employees. However, while the considerations urged byLocal 814 weigh in favor of a combined unit of Morgan'sManhattan, Armonk, and White Plains facilities, they donot displace the factors which press the balance in favor ofa separate White Plains unit. Thus, prior to its acquisitionby Morgan, the White Plains facility's 18 employees consti-tuted a separate bargaining unit. Further, upon acquiringEvans'White Plains facility,Morgan retained all of itspredecessor's bargaining unit employees at that locationand employed them in substantially the same moving andstorage operations as did Evans. In light of this separatebargaining history and other factors such as separate im-mediate day-to-day supervision, a separate seniority list,and physical separation from Morgan's other facilities, theBoard might find the White Plains facility to be a separateappropriate unit.Where, as here, the employee group sought to be addedto an established bargaining unit may itself constitute aseparate appropriate unit, the Board will not apply its ac-cretion doctrine.Hershey Foods Corp., supraat 458. Thus,the Board will not, "under the guise of accretion, compel agroup of employees, who may constitute a separate appro-priate unit, to be included in an overall unit without allow-ing those employees the opportunity of expressing theirpreference in a secret election or by some other evidence"that the majority of the group consents to being repre-sented as part of the overall unit.Melbet Jewelry Co., Inc.,180 NLRB 107, 110 (1969). Here, since no such majorityconsent was given by Morgan's White Plains employees,there was no lawful justification for including them in withMorgan's Manhattan and Armonk unit employees in theLocal 814 bargaining unit under the guise of accretion. Itfollows, and I find, as alleged in the complaint, that Local814 by attempting to apply its collective-bargaining agree-ment with Morgan, including the union-security clause, toMorgan's White Plains facility employees, violated Section8(b)(l)(A) and (2) of the Act. SeeHershey Foods Corp.,supraat 458.5°Accord:Hershey Foods Copr.. supraat 457-458.As a further ground for dismissal. Local 814 urges the Charging Party'sletter of March 14. 1975, informing the Regional Director that the ChargingParty was "dropping [his) charges against Local 814 ...... However, Local814's suggestion runs afoul of Sec. 102.9 of the Board's Rules and Regula-tions. Series 8. as amended, which permits withdrawal of an unfair laborpractice charge, "prior to the hearing, only with the consent of the regionaldirector with whom such charge was filed ...." In the instant case, theRegional Director withheld his approval after having issued the instantcomplaint, on behalf of the General Counsel, on January 6, 1975. In suchcircumstances, the fact that the Charging Party did not wish to pursue hischarge further did not require that the Regional Director withdraw the com-plaint. "[Flor once a charge is filed, the General Counsel proceeds, not invindication of private rights, but as the representative of an agency entrust-ed with the power and the duty of enforcing the Act in which the public hasan interest."The Ingalls Steel Construction Company,126 NLRB 584, In. I(1960). Accordingly. as the Regional Director has not abused his discretionin this matter, the Charging Party's withdrawal letter does not provideground for dismissing the complaint in this case. LOCAL 814, TEAMSTERS531CONCLUSIONS OF LAW1.By attemptingto apply its collective-bargaining con-tract with Morgan,including the union-securityprovisionsthereof,to Morgan'sWhite Plainsfacility employees, Local814 violated Section 8(b)(l)(A) and (2) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Local 814 has engaged in certain un-fair labor practices,Ishall recommend that Local 814 beordered to cease and desist therefrom,and from like orrelated unfair labor practices,and that Local 814 take cer-tain affirmative action found necessary to effectuate thepolicies of the Act.Having also found that the collective-bargaining agree-ment in question contains a union-security provision, Ishall recommend that Local 814 be ordered to restore topresent or former employees at Morgan'sWhitePlains fa-cility any fees, dues, fines, or other payments to Local 814which were unlawfully deducted from their pay. Addition-ally, the amounts of reimbursement shall carry interest atthe rate of 6 percent per annum in the manner prescribedinIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER6Respondent,Local 814,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,White Plains,New York,its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Extending or applying,or causing or attempting tocauseMorgan and Brother-Manhattan Storage Co., Inc.,to extendor applyto the employees at the Morgan andBrother-Manhattan Storage Co.,Inc., facility atWhitePlains, New York, any of the provisions of the collective-bargaining agreement between Local 814 and Morgan andBrother-Manhattan Storage Co.,Inc.,or any renewal,modification,or extension thereof,unless and until Local814 has been certifiedby theBoard as the representative ofsuch employees in a bargaining unit coveredby said con-tract.(b) In any like or related manner,restraining or coercingthe employees at the White Plains,New York,facility ofMorgan and Brother-Manhattan Storage Co.,Inc., in theexercise of their rights under Section7 of the Act.2.Take thefollowing affirmativeaction whichisneces-sary to effectuate the policies of the Act:(a)Reimburse all present and former employees atMorgan'sWhite Plains facility,except those who joinedLocal 814 prior to the execution of the October 16, 1974,agreement between Morgan and Local 814, by which thecoverage of the union-security clause in the Morgan-Local814 collective-bargaining agreementwas extended toMorgan's White Plains facility employees, for all initiationfees,dues, and other moneys, if any, paid by or withheldfrom them pursuant to the terms of said collective-bargain-ing agreement, in the manner provided in "The Remedy"section above.(b) Post at its office, meeting halls, and bulletin boards,copies of the attached notice marked "Appendix." I Copiesof said notices, on forms provided by the Regional Direc-tor for Region 2, after being duly signed by Local 814'sauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any othermaterial.(b)Mail to the Regional Director for Region 2 copies ofthe attached notice marked "Appendix" for posting byMorgan and Brother-Manhattan Storage Co., Inc., at itsplace of business in White Plains, New York, in placeswhere notices to employees are customarily posted, if Mor-gan and Brother-Manhattan Storage Co., Inc., is willing todo so. Copies of said notices to be provided by the Region-alDirector, after being signed by a representative of Local814, shall be forthwith returned to the Regional Director.(c)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act not specifi-cally foundherein.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations,Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.' In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTextendor apply, orcause or attempt tocauseMorgan and Brother-Manhattan Storage Co.,Inc., to extend or apply to its White Plains facilityemployees any of the provisions including the union-security provisions, of our collective-bargaining agree-ment with Morgan and Brother-Manhattan StorageCo., Inc., or any renewal, modification, or extensionof that contract, unless and until we have been certi-fied by the Board as the bargaining representative oftheWhite Plains facility employees in a bargainingunit covered by said contract. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL reimburse all present and former employ-ees attheWhite Plains facility of Morgan and Broth-er-Manhattan Storage Co., Inc., for all fees, dues,fines, or other payments to Local 814 which we unlaw-fully deducted from their pay under the union-securityprovision of our contract with Morgan and Brother-ManhattanStorage Co., Inc.WE WILL NOT in any like orrelated manner restrainor coerce employees of Morgan and Brother-Manhat-tan StorageCo., Inc.,either in their right to self-orga-nization,or in their right to form, join, or torefrainfrom forming or joining unions, and to bargain collec-tivelythrough representatives of their own choosing.LOCAL814INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA